The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 11, 2014

                                      No. 04-14-00352-CR

                                     John GONZALEZ III,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 386th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR7917
                           Honorable Laura Parker, Judge Presiding

                                         ORDER
       The State’s brief was originally due November 7, 2014; however, the court granted
appellant an extension of time to file the brief until December 8. The State has filed a motion
requesting an additional thirty days to file the brief.

        We grant the motion and order the State’s brief due January 7, 2015. Counsel is
advised that no further extensions of time will be granted absent a motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court